 

Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 1 of 7

AO93 Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the
District of Arizona

| al-sis’ ms
In the Matter of the Search of Case No.
2015 gray Dodge Dart, Arizona license plate number

OKA2A 1A, VIN: 1C3CDFBB4FD241777,
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of Arizona:

As further described in Attachment A-2.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal:

As set forth in Attachment B.

YOU ARE COMMANDED to execute this warrant on or before © | 2S I Cal (not to exceed 14 days)
XX] in the daytime 6:00 a.m. to 10:00 p.m. OD at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge on
criminal duty in the District of Arizona.

C] I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or

seized F) for _30_ days (not to exceed 30) O until, the facts justifying, the later ry of
Date and time issued: Regus If Qv3! 2 3- 90 wm | Borah
Judge's signature ae

City and state: Phoenix, Arizona Honorable Deborah M. Fine, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 2 of 7

ATTACHMENT A-2
Property to be searched

The property to be searched is a 2015 gray Dodge Dart, Arizona license plate
number OKA2A1A, VIN: 1C3CDFBB4FD241777, registered to George CAMPOAMOR
at 2141 W. Belmont Ave., Apartment 1, Phoenix, AZ 85021.

 

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 3 of 7

ATTACHMENT B
Property to be seized
l. Any illegal controlled substances;
2. Books, records, receipts, notes, ledgers, invoices, and any other

documentation related to the manufacture, importation, transportation, ordering, purchase,
sale, or distribution of controlled substances;

3. Drug ledgers, drug customer lists, drug inventory lists, weights and prices,
dealer lists, criminal associates lists, or any notes containing the individual names of such
persons, telephone numbers or addresses of these customers or dealers, and any records of
accounts receivable, money paid or received, drugs supplied or received, cash received, or
to be paid for controlled substances, or intended to be paid for controlled substances;

4, Records relating to the receipt, transportation, deposit, transfer, or
distribution of money, including but not limited to, direct deposit confirmations, wire
transfers, money orders, cashier’s checks, check stubs, PayPal or other electronic money
transfer services, check or money order purchase receipts, account statements, and any
other records reflecting the receipt, deposit, or transfer of money;

5. United States currency, foreign currency, financial instruments, negotiable
instruments, jewelry, precious metals, stocks, bonds, money wrappers, and receipts or
documents regarding purchases of real or personal property;

6. Safe deposit box keys, storage locker keys, safes, and related secure storage
devices, and documents relating to the rental or ownership of such units;

7. Currency counters;

8. Indicia of occupancy, residency, rental, ownership, or use of the Subject
Premises and any vehicles found thereon during the execution of the warrant, including,

utility and telephone bills, canceled envelopes, rental, purchase or lease agreements,

 

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 4 of 7

identification documents, keys, records of real estate transactions, vehicle titles and
registration, and vehicle maintenance records;

9. Photographs, including still photos, negatives, slides, videotapes, and films,
in particular those showing co-conspirators, criminal associates, U.S. currency, real and
personal property, firearms, or controlled substances;

10. Paraphernalia related to the importation, transportation, use, or distribution
of controlled substances or proceeds from the sale of controlled substances, including
materials commonly used for the clandestine shipment thereof, including but not limited
to, scales, bottles, mixing bowls, spoons, grinders, cutting agents, cutting boards, baggies,
knives/razors, plastic wrap/cellophane, tape, seals, boxes, packaging materials, scent
masking agents, shipping labels, and storage containers;

11. Firearms, ammunition, magazines, cases, boxes, holsters, slings, gun pieces,
optics, gun cleaning items or kits, ammunition belts, original box packaging, targets,
expended pieces of lead, and records, receipts, or other paperwork showing the purchase,
storage, disposition, or dominion and control over firearms and ammunition.

12. Computers, cellular telephones, tablets, and other media storage devices,
such as thumb drives, memory cards, and SIM cards (hereafter referred to collectively as
“electronic storage media”);

13. Records evidencing ownership or use of electronic storage media, including
sales receipts, registration records, and records of payment;

14. Any records and information found within the digital contents of any
electronic storage media seized from the Subject Premises, including:

a. all information related to the sale, purchase, receipt, shipping, importation,
transportation, transfer, possession, or use of drugs, drug packaging, and

weapons;

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 5 of 7

b. all information related to buyers or sources of drugs or weapons (including
names, addresses, telephone numbers, locations, or any other identifying
information);

c. all bank records, checks, credit card bills, account information, or other
financial records;

d. all information regarding the receipt, transfer, possession, transportation, or
use of drug proceeds;

e. any information recording schedule or travel;

f. evidence of who used, owned, or controlled the electronic storage media at
the time the things described in this warrant were created, edited, or deleted,
such as logs, registry entries, configuration files, saved usernames and
passwords, documents, browsing history, user profiles, email, email contacts,
“chat,” instant messaging logs, photographs, correspondence, and
phonebooks;

g. evidence indicating how and when the electronic storage media were
accessed or used to determine the chronological context of electronic storage
media access, use, and events relating to crime under investigation and to the
electronic storage media user;

h. evidence indicating the electronic storage media user’s state of mind as it
relates to the crime under investigation;

i. evidence of the attachment to an electronic storage medium of another
storage device or similar container for electronic evidence;

J. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the electronic storage media;

k. evidence of the times the electronic storage media were used;

 

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 6 of 7

l. passwords, encryption keys, and other access devices that may be necessary
to access the electronic storage media;

m. documentation and manuals that may be necessary to access the electronic
storage media or to conduct a forensic examination of the electronic storage
media;

n. records of or information about Internet Protocol addresses used by the
electronic storage media;

o. records of or information about the electronic storage media’s Internet
activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered
into any internet search engine, and records of user-typed web addresses;

p. contextual information necessary to understand the evidence described in this
attachment.

As used above, the terms “records” and “information” includes all forms of creation
or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writing); any mechanical
form (such as printing or typing); and any photographic form (such as prints, slides,
negatives, videotapes, motion pictures, or photocopies). This shall include records of
telephone calls; names, telephone numbers, usernames, or other identifiers saved in address
books, contacts lists and other directories; text messages and other stored communications;
subscriber and device information; voicemails or other audio recordings; videos;
photographs; e-mails; internet browsing history; calendars; to-do lists; contact information;
mapping and GPS information; data from “apps,” including stored communications;

reminders, alerts and notes; and any other information in the stored memory or accessed

by the electronic features of the computer, electronic device, or other storage medium.

 

 

 
Case 2:21-mb-05154-DMF Document1 Filed 08/13/21 Page 7 of 7

This warrant authorizes a review of records and information seized, copied or
disclosed pursuant to this warrant in order to locate evidence, fruits, and instrumentalities
described in this warrant. The review of this electronic data may be conducted by any
government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the DEA may deliver a complete copy of the
seized, copied, or disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

 
